DISMISS; and Opinion Filed April 7, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00026-CV

        JESUS CHRIST REVIVALS, INC. AND JOHN E. SIMMONS, Appellants
                                    V.
                 HOPPENSTEIN PROPERTIES, INC., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03895-B

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Lewis
                                   Opinion by Justice Lewis
       Both the filing fee and the clerk’s record in this case are overdue. By postcard dated

January 7, 2014, we notified appellants the $195 filing fee was due. We directed appellants to

remit the fee within ten days. We cautioned appellants that failure to do so would result in the

dismissal of this appeal without further notice. By letter dated February 5, 2014, we informed

appellants that we had been notified by the Dallas County District Clerk that the clerk’s record in

this case had been prepared but had not been filed because appellants had not paid for or made

arrangements to pay for the clerk’s record. We directed appellants to provide the Court with

written verification of payment or arrangements to pay for the clerk’s record within ten days.

We cautioned appellants that if we did not receive the required verification, we might dismiss the

appeal without further notice. To date, appellants have not paid the filing fee, provided the
required verification, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                         /David Lewis/
                                                         DAVID LEWIS
                                                         JUSTICE

140026F.P05




                                                   –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JESUS CHRIST REVIVALS, INC. AND                       On Appeal from the County Court at Law
JOHN E. SIMMONS, Appellants                           No. 2, Dallas County, Texas
                                                      Trial Court Cause No. CC-13-03895-B.
No. 05-14-00026-CV         V.                         Opinion delivered by Justice Lewis.
                                                      Justices Lang-Miers and Myers
HOPPENSTEIN PROPERTIES, INC.,                         participating.
Appellee

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee HOPPENSTEIN PROPERTIES, INC. recover its costs of
this appeal from appellants JESUS CHRIST REVIVALS, INC. AND JOHN E. SIMMONS.


Judgment entered this 7th day of April, 2014.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE




                                                –3–